Name: Commission Regulation (EEC) No 1576/84 of 4 June 1984 amending Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /22 Official Journal of the European Communities 7. 6. 84 COMMISSION REGULATION (EEC) No 1576/84 of 4 June 1984 amending Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America account of the development of the dollar/ECU exchange rate ; whereas, without prejudice to the allo ­ cation of the resulting increase, some of that increase should henceforth be allocated to the immediate satis ­ faction of the aforesaid supply requirements for one of the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 1346/84 (2), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 500/84 (3) broke down the import quotas fixed for certain products originating in the United States of America into two parts, of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas it is necessary to invoke the Community reserve for two of the products in question in order to meet urgent supply requirements which have appeared in certain Member States in particular ; Whereas the aforesaid Council Regulation (EEC) No 1346/84 adjusted import quotas in order to take better HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 500/84 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 40, 11 . 2. 1984, p. 1 . 0 OJ No L 131 , 17. 5. 1984, p. 1 . (3) OJ No L 57, 28. 2. 1984, p. 7. 7. 6. 84 Official Journal of the European Communities No L 151 /23 ANNEX N1MEXE code Community quotas (000 ECU) Reserve ±10% (000 ECU) 50% increase on the basis of Regulation (EEC) No 1346/84 (000 ECU) Total to be distributed ("000 ECU) '000 ECU i D P I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 13 39.02-09 97.06-33, 34 9100 3900 900 (') 400 (2) 850 10850 4300 2285 2380 765 498 1720 540 2360 250 1915 77 550 0 350 8 5 0 (l) The sum of 900 000 ECU has been allocated. (*) The sum of 147 000 1SCU remains in the reserve after allocation.